Exhibit 10.5

INDEPENDENT DIRECTOR INDEMNIFICATION AGREEMENT

This Independent Director Indemnification Agreement, dated as of             ,
2008 (this “Agreement”), is made by and between Xerium Technologies, Inc., a
Delaware corporation (the “Company”), and                      (“Indemnitee”).

RECITALS

WHEREAS, Indemnitee is an independent director of the Company;

WHEREAS, the Company and Indemnitee are each aware of the exposure to litigation
of directors of the Company when exercising their duties to the Company;

WHEREAS, Article VIII of the Company’s Amended and Restated Certificate of
Incorporation provides for indemnification of directors; and

WHEREAS, in recognition of the need to provide Indemnitee with substantial
protection against personal liability, in order to enhance Indemnitee’s reliance
on the aforesaid provisions of the Amended and Restated Certificate of
Incorporation, and in order to provide such protection pursuant to express
contract rights (intended to be enforceable irrespective of, among other things,
any amendment to the Company’s Amended and Restated Certificate of Incorporation
or Bylaws, any change in the composition of the Board or any change-in-control
or business combination transaction relating to the Company), the Company wishes
to provide in this Agreement for indemnification and the advancement of expenses
to Indemnitee as set forth in this Agreement and for the continued coverage of
Indemnitee under an insurance policy or policies providing directors’ and
officers’ liability insurance (“D&O Insurance”), maintained by the Company.

AGREEMENT

Now, therefore, in consideration of the foregoing premises and the mutual
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

1. Indemnification Obligation. The Company will indemnify and hold harmless and
advance expenses to Indemnitee in respect of acts or omissions occurring prior
to such time Indemnitee ceases to be a director of the Company (the “Departure
Date”) to the extent provided under the Company’s Amended and Restated
Certificate of Incorporation in effect on the date hereof.



--------------------------------------------------------------------------------

2. Insurance.

(a) Subject to Section 4 below, for six years after the Departure Date of
Indemnitee, the Company will provide D&O Insurance in respect of acts or
omissions occurring prior to the Departure Date covering Indemnitee on terms
with respect to coverage and amount no less favorable than those of such policy
in effect on the Departure Date.

(b) In no event shall this Agreement provide (by operation of law or otherwise)
any insurance company any right to subrogation to Indemnitee’s rights hereunder.
In no event shall any insurance company acquire (by subrogation, assignment or
otherwise) any right to pursue Indemnitee’s rights hereunder. As between the
Company and the insurance company, the obligation of the Company to indemnify
Indemnitee under this Agreement shall be secondary to any applicable D&O
Insurance (whether maintained by the Company or otherwise) and all such D&O
Insurance shall be primary to the Company’s obligations hereunder, subject to
any applicable deductible.

3. Confidentiality. Indemnitee hereby acknowledges that, following the Departure
Date, Indemnitee will have continuing obligations to preserve the
confidentiality of all confidential information obtained by Indemnitee in
connection with Indemnitee’s service as a director of the Company, and
Indemnitee hereby agrees to uphold such obligations.

4. Release. The Company’s obligation to provide the insurance set forth in
Section 2(a) above shall be conditioned on Indemnitee executing a release in the
form attached hereto as Exhibit A on the Departure Date.

5. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the related rights of
recovery of Indemnitee against any other persons or entities. Indemnitee, as a
condition of receiving indemnification from the Company, shall execute all
documents and do all things that the Company may deem necessary or desirable to
perfect such right of recovery, including the execution of such documents
necessary to enable the Company effectively to enforce any such recovery.

6. Successors and Binding Agreement:

(a) In the event the Company or any of its successors or assigns
(i) consolidates with or merges into any other person or entity and is not the
continuing or surviving corporation or entity of such consolidation or merger or
(ii) transfers all or substantially all of its properties and assets to any
person or entity, then and in either case, proper provisions shall be made such
that the successors and assigns of the Company will assume the obligations of
the Company set forth in this Agreement and this Agreement shall be enforceable
against such successors and assigns of the Company.

(b) This Agreement shall inure to the benefit of and be enforceable by
Indemnitee’s personal or legal representatives, executors, administrators,
heirs, distributees, legatees and other successors.

 

2



--------------------------------------------------------------------------------

(c) This Agreement is personal in nature and neither of the parties hereto may,
without the written consent of the other, assign or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in Sections
6(a) and 6(b). Without limiting the generality or effect of the foregoing,
Indemnitee’s right to receive payments hereunder shall not be assignable,
whether by pledge, creation of a security interest or otherwise, other than by a
transfer by Indemnitee’s will or by the laws of descent and distribution, and,
in the event of any attempted assignment or transfer contrary to this
Section 6(c), the Company shall have no liability to pay any amount so attempted
to be assigned or transferred.

7. Non-Exclusivity. This Agreement will be in addition to and will not limit the
rights of Indemnitee under any other contract, insurance, any resolution of the
Company’s shareholders or Board of Directors or committee thereof, any
provisions of the Company’s Amended and Restated Certificate of Incorporation or
By-Laws, or any statute or rule of law providing for indemnification or
advancement of expenses, now or hereafter in effect.

8. Miscellaneous:

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of Delaware.

(b) Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other person or circumstance shall not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent, and only to the extent, necessary to make it
enforceable, valid or legal. In the event that any court or other adjudicative
body shall decline to reform any provision of this Agreement held to be invalid,
unenforceable or otherwise illegal as contemplated by the immediately preceding
sentence, the parties hereto shall take all such action as may be necessary or
appropriate to replace the provision so held to be invalid, unenforceable or
otherwise illegal with one or more alternative provisions that effectuate the
purpose and intent of the original provisions of this Agreement as fully as
possible without being invalid, unenforceable or otherwise illegal.

(c) Amendment. This Agreement may not be modified or amended except by a written
instrument executed by or on behalf of Indemnitee and the Company.

(d) Waiver. The observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or prospectively)
only by a writing signed by the party against which such waiver is to be
asserted, and no waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

 

3



--------------------------------------------------------------------------------

(e) Entire Agreement. No agreements or representations, oral or otherwise,
expressed or implied, with respect to the subject matter hereof have been made
by either party that are not set forth expressly in this Agreement.

(f) Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.

(g) Certain Interpretive Matters. Unless the context of this Agreement otherwise
requires, (i) “it” or “its” or words of any gender include each other gender;
(ii) words using the singular or plural number also include the plural or
singular number, respectively; (iii) the terms “hereof,” “herein,” “hereby” and
derivative or similar words refer to this entire Agreement; (iv) the term
“Section” refers to the specified Section of this Agreement; (v) the terms
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation” (whether or not so expressed); and (vi) the word “or”
is disjunctive but not exclusive. No provision of this Agreement will be
interpreted in favor of, or against, either of the parties hereto by reason of
the extent to which any such party or its counsel participated in the drafting
thereof or by reason of the extent to which any such provision is inconsistent
with any prior draft hereof or thereof.

(h) Counterparts. This Agreement may be executed in one or more counterparts,
and delivered by facsimile or other means of electronic transmission, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same agreement.

[Signature Page to Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Indemnitee has executed and the Company has caused its duly
authorized representative to execute this Agreement as of the date first above
written.

 

Xerium Technologies, Inc.

By:  

 

Name:   Title:   INDEMNITEE

 

Name:  



--------------------------------------------------------------------------------

Exhibit A

Form of Release

This Release, dated as of             , 2008 (this “Release”), is made by the
undersigned in favor of Xerium Technologies, Inc., a Delaware corporation (the
“Company”).

In consideration of the Company’s agreement to provide the undersigned D&O
Insurance pursuant to Section 2(a) of that certain Indemnification Agreement
dated as of             , 2008, between the undersigned and the Company (the
“Indemnification Agreement”), the undersigned hereby releases and forever
discharges the Company, all of the Company’s affiliates, and their respective
directors, officers, employees, representatives, agents, successors and assigns
(the “Released Parties”) from any and all claims, demands, debts, damages,
injuries, actions, or rights of action of any nature whatsoever, whether known
or unknown (collectively, “Claims”), that the undersigned had, now has or may
have against the Released Parties on account of, or arising out of, any matter
relating to the undersigned’s service as a director of the Company from the date
on which the undersigned first served on the Company’s board of directors to and
including the date of this Release, except for Claims arising from the
undersigned’s rights under the Company’s Amended and Restated Certificate of
Incorporation or By-Laws, any statute or rule of law providing for
indemnification or advancement of expenses to directors, now or hereafter in
effect, or the Indemnification Agreement.

 

 

Name:

 

6